NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to Species non-elected without traverse.  Accordingly, claims 9-16 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims
	Please cancel claims 9-16.
 
Reason For The Above Changes
The above changes have been made because claims 9-16 are directed to Species non-elected without traverse. Election was made without traverse in the reply filed on 07/31/2020.

REASONS FOR ALLOWANCE
Claims 1-8 and 17-18 are allowed.
Claim 1 is allowed because the prior art of record does not disclose nor render obvious wherein the feed circuit is directly connected to the gate terminal and the supply terminal, to 
Claims 7, 8 and 17 are allowed based on the dependency from claim 1.

Claim 2 is allowed because the prior art of record does not disclose nor render obvious wherein the feed circuit is directly connected to the gate terminal and the supply terminal, to supply an electric charge stored in gate capacitance of the power semiconductor element to the interrupt signal generating unit, responsive to a sudden drop of the voltage of the control signal, and the threshold setting unit includes a resistor connected between the input terminal and the supply terminal, and being configured to generate a voltage signal as the operation power supply by reducing the voltage of the control signal, and the interrupt signal generating unit for monitoring the voltage signal and outputting the interrupt signal when the voltage of the control signal is lower than the predetermined voltage as cited with the rest of the claimed limitations.
Claims 3-6 are allowed based on the dependency from claim 2.

Claim 18 is allowed because the prior art of record does not disclose nor render obvious a breaker circuit connected between the gate terminal of the power semiconductor element and the earth terminal, and being configured to be turned on upon receiving the interrupt signal to thereby turn off the power semiconductor element, wherein the feed circuit is directly connected to the gate terminal and the supply terminal, to supply an electric charge stored in gate 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/PATRICK C CHEN/Primary Examiner, Art Unit 2842